Citation Nr: 0430598	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  98-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of Agent Orange 
exposure.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967 and from February 1968 to October 1969.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appellant and her son testified at a February 2000 Travel 
Board hearing before the undersigned Veterans Law Judge.  In 
April 2000 and November 2003 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The veteran died in September 1997 from metastatic rectal 
cancer.

2.  At the time of his death service connection was in effect 
for residuals of a lumbosacral strain, rated noncompensably 
disabling.

3.  There is no causal relationship between the veteran's 
fatal rectal cancer, first shown to be present many years 
after service and any incident of service, including his 
exposure to herbicides in Vietnam.

4.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and any other incident of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2003).

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has not been 
established. 38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the appellant was provided with 
notice of the March 1998 rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case in October 1998 which notified her of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, the March 1998 rating decision denied 
service connection for the cause of the veteran's death and 
educational benefits.  Only after that rating action was 
promulgated did the RO, in April 2004, provide adequate 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any evidence in her possession that pertains to the 
claim. 

While the notice provided to the appellant in April 2004 was 
not given prior to the first RO adjudication of the claim in 
March 1998, the notice was provided by the RO after the 
November 2003 remand and prior to recertification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant was specifically advised of what information 
and evidence was needed to substantiate her claim.  She was 
also advised of what evidence VA would obtain for her, and of 
what evidence she was responsible for submitting, and also 
advised to submit relevant evidence in her possession.  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, he is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
obtainable outstanding information or evidence relevant to 
her claim.  See Desbrow v. Principi, No. 02-352 (U.S. Vet. 
App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the April 
2004 VA letter and the statement of the case and supplemental 
statements of the case informed the appellant of the 
information and evidence needed to substantiate her claim.  
Moreover, and as noted above, the April 2004 correspondence 
notified the appellant as to which evidence would be obtained 
by her and which evidence would be retrieved by VA, and also 
suggested that she submit any evidence in her possession.  It 
is clear from submissions by and on behalf of the appellant 
that she is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  In an 
undated letter, the appellant indicated that she was unable 
to obtain the veteran's hospice medical records.  She did not 
provide any information that would enable VA to request or 
obtain the records from hospice.  The appellant has not 
alleged that there are any other obtainable outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the appellant in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

With regard to the appellant's claim of eligibility to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35, where the law is dispositive and where there is no 
reasonable possibility that any assistance would aid in 
substantiating the claims on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation)

Factual Background

Service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with rectal or 
prostate cancer.

The veteran died in September 1997.  The death certificate 
lists the cause of death as metatastic rectal cancer.  There 
were no contributory conditions identified.  At the time of 
the veteran's death, service connection was established for 
residuals of a lumbosacral strain.

Treatment records from Kaiser Permanente, dating from 
September 1989 to February 1996, show the veteran was treated 
from 1989 to 1994, for complaints of painful bowel movements, 
increased urinary frequency with difficulty emptying, and 
blood in the urine, diagnosed at different times as 
urethritis or prostatitis.  The veteran had normal laboratory 
values for prostate specific antigen in May 1994 and April 
1995.  Nodules were also discovered in the prostate.  
However, a May 1994 pathology report notes that biopsies of 
the prostate were negative for a pathologic diagnosis.  In 
September 1995 he complained of a change in his bowel habits.  
A January 1996 sigmoidoscopic examination and biopsy revealed 
invasive moderately differentiated adenocarcinoma of the 
rectum and colon.  At the same time, digital examination of 
the prostate revealed it to be enlarged, but smooth, with no 
palpable masses.  A February 1996 progress note indicates an 
impression of rectal cancer clinically limited to the rectum.  

A June 1997 letter from Scott Godfrey, D.O., notes the 
veteran was under his care for advanced metastatic rectal 
cancer to the liver.  He had a very poor prognosis at that 
time.

In a statement received in March 1998, the appellant states 
that she observed the veteran had problems with alternating 
constipation or diarrhea a few years after his return from 
Vietnam.  Approximately five years later, he began to 
experience abdominal pain and nausea.  He also experienced 
prostate problems.  She further states that he was treated 
for his prostate problems for several years before he was 
diagnosed with rectal cancer that metastasized into other 
parts of his body.  She attributed his rectal cancer and 
eventual death to his exposure to Agent Orange in service.

The appellant's son, in a November 1998 statement, proffers 
his theory regarding a link between the veteran's exposure to 
Agent Orange in service and his eventual development of 
rectal cancer.  He opines that the veteran ingested 
contaminated water and food that eventually disrupted the 
genetic sequence for "instructional amino acid chains" or 
that epidural absorption of Agent Orange led to the veteran's 
development of colon cancer and his eventual death.

During the February 2000 Travel Board hearing, the appellant 
and her son testified that the veteran's treatment records 
indicate that he had symptoms of prostate cancer prior to his 
diagnosis of rectal cancer.  Relying on medical texts 
regarding prostate cancer and his father's treatment records, 
the appellant and veteran's son essentially testified that he 
believed the evidence clearly showed that the veteran had 
primary prostate cancer that metastasized to his rectum.  
Alternatively, he testified that Agent Orange is a known 
carcinogen and should be accepted by VA as causing the 
veteran's diagnosed rectal cancer.  He further testified that 
the veteran had never been formally diagnosed with prostate 
cancer.

The appellant and her son have subsequently submitted written 
contentions, reiterating and supplementing their testimony at 
the February 2000 hearing.  Moreover, they have submitted 
copies of excerpts of medical texts which include:  David G. 
Bowtwick, M.D., et al., Prostate Cancer: What Every Man - And 
His Family - Needs to Know, American Cancer Society (Villard 
New York, 1999); Michael Gough, Dioxin Agent Orange the 
Facts, (Plenum Press, New York, 1986); Institute of Medicine, 
Veterans and Agent Orange, and (National Academy Press, 
1998).  The veteran has also submitted copies of diagrams 
titled, Progression of Prostate Cancer: The Staging System, 
but otherwise unidentified.  

Analysis

The appellant and her son contend that the veteran's fatal 
rectal cancer was due to his exposure to herbicides in 
service.  Alternatively, they contend that the veteran's 
death was a result of a misdiagnosed primary prostate cancer 
that metastasized to his rectum.  They therefore believe that 
service connection for the cause of the veteran's death is 
warranted.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's rectal cancer is not presumed by law 
to have been incurred in service as a result of herbicide 
exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

Initially, the Board points out that there is no indication, 
and that the appellant does not contend, that the veteran's 
service-connected disability caused or chronically worsened 
his fatal rectal cancer.  Moreover, there is no in-service or 
post-service medical evidence that relates the underlying 
cause of death to service.  That is, there is no evidence of 
rectal cancer in service or for many years thereafter or 
evidence of any sort of nexus relationship between the 
veteran's death and his period of service.  38 C.F.R. § 
3.303(b) and (d); Boyer, 210 F.3d at 1353.

The Board notes that service records confirm that the veteran 
had active service in Vietnam during the Vietnam era.  
Therefore, the veteran is presumed to have been exposed to 
herbicides in service.  38 U.S.C.A. § 1116(f).  The death 
certificate lists only metastatic rectal cancer as the cause 
of death.  Rectal cancer is not a disease presumptively 
associated with herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2)(E); 38 C.F.R. § 3.307(a)(6)(ii).  

As to the appellant's contentions that the veteran's death 
was the result of misdiagnosed primary prostate that 
metastasized to his colon and rectum, the Board notes that 
prostate cancer is a disease presumptively associated with 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2)(E); 38 C.F.R. § 
3.307(a)(6)(ii).  In this case, there is no medical evidence 
that the veteran was ever diagnosed with prostate cancer, or 
any medical evidence identifying his adenocarcinoma as being 
primarily located in the prostate.  

The appellant and her son have submitted several articles 
pertaining to exposure to Agent Orange and prostate cancer.  
In this regard, the Board notes that the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by any medical opinion of a medical professional.  For this 
reason, the Board must find that the medical text evidence 
submitted by the appellant does not contain the necessary 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Although the appellant and her son have argued that the 
veteran's rectal cancer was etiologically related to his 
service or inservice exposure to Agent Orange, as lay 
persons, they are not qualified to render an opinion 
concerning a medical diagnosis or medical causation.  See 
Grottveit, supra.; Espiritu, supra.  Furthermore, during the 
February 2000 hearing, the Board advised her of this and 
strongly suggested that she try and obtain such a medical 
opinion, to support her allegations, but she never submitted 
the required medical nexus opinion after the hearing.  She 
also has not indicated that any such medical opinion actually 
exists, except for her and her son's own personal views on 
the merits of her case and what they have read and inferred 
from the medical treatise evidence she submitted.

For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, at the time of his 
death, the veteran was service-connected for residuals of a 
lumbosacral strain at a noncompensable rate; it follows, as 
such, the veteran did not have a permanent, total, service- 
connected disability.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  Therefore, her claim for 
Chapter 35 benefits must be denied, as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependants' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



